Citation Nr: 0943621	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for early degenerative disc disease, L5.  

2.  Entitlement to an initial compensable evaluation for 
scar, left ankle laceration.  

3.  Entitlement to service connection for early 
patellofemoral syndrome of the left knee.  

4.  Entitlement to service connection for pyelonephritis, 
claimed as a kidney infection.  

5.  Entitlement to service connection for situational 
depression, claimed as nerve and sleep disturbance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to January 
2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
early degenerative disc disease, L5, and scar, left ankle 
laceration, and assigned 10 and 0 percent evaluations 
respectively, effective January 20, 2005.  In the same rating 
decision, the RO denied service connection for early 
patellofemoral syndrome of the left knee, pyelonephritis, and 
situational depression.  During the course of the appeal, the 
Veteran's claims file was permanently transferred to the RO 
in Houston, Texas; hence, that RO now has jurisdiction over 
the claim on appeal.  

The Board notes that at a Decision Review Officer (DRO) 
informal conference in December 2006, the Veteran stated that 
his claim for service connection for situational depression 
should also include posttraumatic stress disorder (PTSD).  
Rather than combining his claim for service connection for 
PTSD with his situational depression claim, the RO 
adjudicated the issue separately as reflected in a July 2007 
rating decision.  However, as of this date, the Veteran has 
not submitted a notice of disagreement (NOD) with regards to 
this issue.  As such, the claim for service connection for 
PTSD is not currently on appeal.  

The issues of entitlement to service connection for early 
patellofemoral syndrome of the left knee, pyelonephritis, and 
situational depression are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the Veteran's appeal.  

2.  In December 2006, prior to the promulgation of a decision 
in this appeal, the Veteran indicated that he wished to 
withdraw from appellate status the issue of entitlement to an 
initial compensable evaluation for his service-connected 
scar, left ankle laceration.  

3.  The competent and probative evidence of record 
demonstrates that the Veteran's service-connected lumbar 
spine disability is manifested subjectively by complaints of 
pain with limitation of motion, but objectively, no evidence 
of forward flexion greater than 30 degrees but not greater 
than 60 degrees; or, muscle spasm or guarding resulting in an 
abnormal gait or abnormal spinal contour.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran, with regard to the issue of entitlement to an 
initial compensable evaluation for scar, left ankle 
laceration have been met.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 
(2009).  

2.  The criteria for an initial evaluation in excess of 10 
percent for early degenerative disc disease, L5, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& West Supp. 2009); 38 C.F.R. §§ 3.159, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5242 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decision
A.  Scar, Left Ankle Laceration

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2009).

On December 12, 2006, prior to the promulgation of a decision 
in the appeal, the RO received notification from the 
Veteran's representative indicating that he would like to 
withdraw his appeal regarding entitlement to a compensable 
evaluation for his service-connected scar on the left ankle.  
Additionally, it was noted during the DRO informal conference 
that the issue of entitlement to an increased rating for his 
service-connected scar of the left ankle would be withdrawn.  
As the Veteran has withdrawn his appeal as to the stated 
issue, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal on the issue, and it 
is dismissed without prejudice.  

B.  Early Degenerative Disc Disease, L5

The Veteran asserts that his service-connected lumbar spine 
disability warrants an increased rating.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's entire history is reviewed when making 
disability ratings.  See generally 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Were, as here, the 
question for consideration is the propriety of the initial 
disability rating assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims on appeal.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected lumbar spine disability is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5242.  The Board notes that effective September 26, 
2003, the schedule for rating spine disabilities was changed 
to provide for the evaluation of all spine disabilities under 
a General Rating Formula for Diseases and Injuries of the 
Spine, unless the disability is rated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes (renumbered as Diagnostic Code 5243).  The General 
Rating Formula for Diseases and Injuries of the Spine 
provides for assignment of a 40 to 100 percent evaluation for 
unfavorable ankylosis of the spine. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243.  The pertinent criteria are as 
follows: 

Unfavorable ankylosis of the entire spine - 100 
percent disabling.

Unfavorable ankylosis of the entire thoracolumbar 
spine - 50 percent disabling.

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent disabling.

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height - 10 percent disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (September 
2003).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Applying the facts in this case to the criteria set forth 
above, the Board concludes that the criteria for a disability 
evaluation in excess of 10 percent for the Veteran's service-
connected lumbar spine disability have not been met.  This is 
evident by the range of motion findings shown at the two VA 
examinations of record.  At the November 2005 VA examination, 
range of motion of the lumbar spine was flexion to 75 
degrees, extension to 25 degrees, left lateral flexion to 40 
degrees, right lateral flexion to 40 degrees, left lateral 
rotation to 30 degrees, and right lateral rotation to 30 
degrees.  The VA examiner noted that the range of motion was 
not changed with repetitive motion, and there was no pain 
throughout all motions.  At the second VA examination in 
September 2009, range of motion testing of the lumbar spine 
revealed flexion to 90 degrees, extension to 30 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 30 
degrees, left rotation to 30 degrees, and right rotation to 
30 degrees.  

As stated above, in order for the Veteran to achieve the 
next-higher evaluation, he must demonstrate one of the 
following: forward flexion of the lumbar spine greater than 
30 degrees but not greater than 60 degrees; the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  At both 
VA examinations, the Veteran demonstrated forward flexion 
greater than 60 degrees and at the most recent VA examination 
in September 2009, he displayed normal range of motion for 
forward flexion of the thoracolumbar spine as well as 
extension, right and left lateral flexion, and right and left 
rotation.  Furthermore, both the November 2005 and September 
2009 VA examiners noted that the Veteran walked with a normal 
gait and normal posture, with no signs of muscle spasm, 
spinous tenderness, or paraspinous tenderness of the 
musculature.  Therefore, a rating in excess of 10 percent 
cannot be awarded for the Veteran's service-connected lumbar 
spine disability under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The Board notes that the revised schedule provides for a 
separate rating for any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, under an appropriate diagnostic code.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  At 
the November 2005 VA examination, the examiner stated that 
neurological testing for both motor and sensory was normal.  
Deep tendon reflexes revealed 2+ knee jerk, and ankle jerk 
was bilaterally equal.  Straight leg raising was possible to 
80 degrees without back pain, and Patrick's testing was 
nonpainful bilaterally.  The long toe extensors were strong, 
and sensation was intact to light touch in both feet.  
Similarly, the September 2009 VA examiner reported no signs 
of lower extremity radiculopathy or sensory deprivation 
bilaterally.  The Veteran demonstrated no quadriceps or 
hamstring muscle atrophy or loss of strength bilaterally.  
Patella and Achilles tendon were normal with deep tendon 
reflexes bilaterally.  The Board also notes that the Veteran 
denied having bowel, bladder, or sexual dysfunction.  Thus, 
in this case, the medical evidence of record does not show 
associated objective neurologic abnormalities of bowel and 
bladder impairment so that a separate neurological disability 
rating, as it applies to his service-connected lumbar spine 
disability is warranted.  

The Board also notes Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5243.  Under Diagnostic Code 5003, degenerative arthritis, 
when substantiated by x-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  In 
this case, the record is void of any degenerative changes or 
arthritis associated with the Veteran's service-connected 
lumbar spine disability.  Therefore, Diagnostic Code 5003 
does not assist the Veteran in obtaining a higher disability 
evaluation.

A higher rating is also not warranted under Diagnostic Code 
5243 for intervertebral disc syndrome.  At the November 2005 
VA examination, x-rays showed minimum narrowing at the L5-S1 
disc space, which led the VA examiner to diagnose the Veteran 
with early degenerative disc disease, L5.  However, at the 
September 2009 VA examination, the VA examiner noted that 
current x-rays showed no indication of degenerative disc 
disease of the lumbar spine.  Furthermore, the Veteran denied 
incapacitating episodes of the spine at the VA examination in 
September 2009.  There is no indication that bed rest has 
been prescribed by a physician, and more importantly, no 
physician has diagnosed the Veteran with intervertebral disc 
syndrome.  Thus, an evaluation in excess of 10 percent is not 
warranted based on the frequency of physician prescribed 
incapacitating episodes as contemplated by Diagnostic Code 
5243.  

The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  At the 
November 2005 VA examination, the Veteran complained of back 
pain, which becomes worse after prolonged standing.  He 
admitted to not taking medication for his back pain 
consistently, but on occasion taking 500 milligrams of 
Tylenol to alleviate the pain.  The Veteran denied having 
flare-ups, and stated that his back does not limit his 
ability to walk.  In September 2009, the Veteran informed the 
VA examiner that his back is stiff in the morning, and 
although he takes Advil for the pain, it provides no relief.  
He denied having flare-ups, and uses no braces or canes for 
ambulatory purposes.  The Veteran admitted to stopping some 
exercise and recreational activities due to his back, but 
explained that lifting heavy machinery at work causes some 
back pain.  

The Board acknowledges the Veteran's complaints of daily 
pain, but when viewed in conjunction with the medical 
evidence, his complaints do not tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  This is 
supported by the VA examiners' conclusion that there is no 
objective evidence of weakness, incoordination, fatigue, or 
lack of endurance, and the Veteran's service-connected lumbar 
spine disability produces no pain, weakness, or fatigue.  See 
the November 2005 and September 2009 VA examination reports.  
There is no indication that pain, due to the Veteran's 
service-connected lumbar spine disability has caused 
functional loss greater than that contemplated by the 10 
percent evaluation assigned.  The degree of limitation of 
motion is contemplated in the current rating.  Therefore, the 
Board finds that the holding in DeLuca and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 does not provide a basis for a 
higher rating.  

The Board notes that the Veteran is appealing the initial 
assignment of an evaluation following the grant of service 
connection for degenerative disc disease lumbar spine, and 
that in such cases, the Board must consider whether staged 
ratings should be assigned based upon the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, 
there is no evidence that there have been changes in the 
Veteran's medical status regarding his service-connected back 
disability.  Therefore, his overall back disability has not 
changed and a uniform rating is warranted.  See Hart v. 
Mansfield, supra.

The Board notes that an extraschedular evaluation is not for 
consideration.  There is no indication that the schedular 
criteria are inadequate to evaluate the Veteran's service-
connected disability.  The evidence does not establish that 
his service-connected back disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation).  Moreover, it does not establish 
that the Veteran's service-connected disability necessitates 
frequent periods of hospitalization.  In light of the 
foregoing, the Veteran's claim does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against a finding that the service-connected early 
degenerative disc disease, L5, warrants any more than 10 
percent evaluation currently assigned, and the benefit-of-
the-doubt rule is not for application.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7.  See also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

This claim arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection.  
In this case, the Veteran was provided a VCAA letter in July 
2005 which informed him of the evidence necessary to 
substantiate a claim for service connection.  Courts have 
held that once service connection is granted and the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the Veteran's service 
treatment records and VA outpatient treatment records from 
November 2005 to January 2008.  The Veteran was also provided 
VA examinations in connection with his claim.  The VA 
examiners reviewed the Veteran's claims file, noted his 
medical history, and recorded pertinent examination findings.  
All obtainable evidence identified by the Veteran relative to 
the claim has been obtained and associated with the claims 
file.  Neither the Veteran nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal as to entitlement to an initial compensable 
evaluation for scar, left ankle laceration is dismissed.  

Entitlement to an initial evaluation in excess of 10 percent 
for early degenerative disc disease, L5, is denied.  


REMAND

The Board notes that in the December 2005 rating decision, 
the RO references service treatment notes dated August 2004 
and September 2004, as well as a January 2005 separation 
examination report.  Although it appears that the RO has 
obtained some of the Veteran's service treatment records, the 
notes and examination report mentioned above are not of 
record.  As these records may be relevant to the service 
connection claims on appeal, the Board will defer 
adjudication of the claims until the missing service 
treatment records are retrieved.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file the Veteran's missing service 
treatment records.  Specifically, service 
treatment notes from August and September 
of 2004 and the January 2005 separation 
examination report.  If the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate 
opportunity to respond thereto.  The 
matter should then be returned to the 
Board, if in order, for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


